Case 5:20-cv-01052 Document 1-13 Filed 09/03/20 Page 1 of 2




                   EXHIBIT C
           Case 5:20-cv-01052 Document 1-13 Filed 09/03/20 Page 2 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


 CASEY FOX, NANCY FOX, and
 FOX LAKE RANCH LLC

                       Plaintiffs,                      Case No. __________.

               v.

 MEDINA LAKE TX PROPERTY
 ASSOCIATES, LLC; BNP PARIBAS;
 and FIRST AMERICAN COMMERCIAL
 PROPERTY GROUP-AUSTIN, LLC

                       Defendants.



                       CORPORATE DISCLOSURE STATEMENT
                          OF DEFENDANT BNP PARIBAS

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant BNP Paribas makes the

following disclosure through its undersigned counsel:

       BNP Paribas is a publicly traded company organized under the laws of France. BNP

Paribas has no parent company and no publicly held corporation owns 10% or more of its shares.


Date: September 3, 2020                         Respectfully submitted,



                                                   /s/ David P. Whittlesey
                                                 David P. Whittlesey
                                                 Texas Bar No. 00791920
                                                 SHEARMAN & STERLING LLP
                                                 111 Congress Ave., Suite 1700
                                                 Austin, TX 78701
                                                 Tel.: (512) 647-1900
                                                 david.whittlesey@shearman.com

                                                 Attorneys for Defendant BNP Paribas
